DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election in the reply filed on 02/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner asked for a restriction between inventions I and II.  Applicants provided a compliant election of Group I (claims 1 and 20).
Applicable prior art was retrieved against elected Group I claims 1 and 20. 
Claims 2-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022.
The next Office Action will properly be made FINAL if:

(2)       Applicants overcome the prior art rejection, Group I is then found allowable, and Group II is then rejoined under rejoinder practice, which initiates Markush search practice first on Applicants’ elected species of disease and terpene and then on Markush search extensions of “disease” and “terpenes” (see page 3 of Election of Species Requirement); and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/747,569
This Office Action is responsive to the amended claims of 02/03/2022.
Claims 1 and 20 have been examined on the merits. Claims 1 and 20 are currently amended.
Priority
This application has priority claimed to PCT/IB2018/001062, filed on 08/13/2018, which claims priority to 62/639,233, filed on 03/06/2018, 62/587,494, filed on 11/17/2017, and 62/544,847, filed on 08/13/2017. 
Claim 1 has support from 62/544,847, therefore 08/13/2017 is assigned as the effective filing date for claim 1.  Claim 20 does not have support, therefore 01/21/2020 is assigned as the claim 20’s effective filing date.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2020 and 05/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
Claim Objections
Claim 20 is objected to over the awkward wording “comprising a five or less monoterpenes” seen in lines 1-2 of the instant claim.  Revise claim 20 lines 1-2 to read:  -- A therapeutic product comprising five or less monoterpenes -- to render this objection moot.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to plant extracts (natural phenomenon) without significantly more. The claim(s) recite(s) plant extracts comprising at least one monoterpene, which (per broadest reasonable interpretation) are interpreted as nothing other than constituents of plant extracts (hence a judicial exception). This judicial exception is not integrated into a practical application because the weight percentages and weight ratios of said constituents of these plant extracts amount to insignificant extra-solution activities that add nothing more than a drafting effort designed to monopolize the exception(s). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these weight percentages and weight ratios are insignificant extra-solution activities that add nothing more than a drafting effort designed to monopolize the exception(s).  The various weight ratios and weight 

Step 1:  Is the broadest reasonable interpretation of the claims as a whole drawn to a process, machine, manufacture, or composition of matter?
Yes, the broadest reasonable interpretations of both claims 1 and 20 is drawn to a plant extract, which is a composition of matter.
Revised Step 2A:  
Prong One:  Do claims 1 and 20 recite natural phenomenon?
Yes, the broadest reasonable interpretation of both claims 1 and 20 are drawn to plant extracts (natural phenomenon) comprising at least one monoterpene (monoterpenes are naturally occurring in plant extracts).  Claim 1 also requires a cannabinoid and a carrier.  Cannabinoids and carriers are each naturally occurring in plant extracts.  Thus, the monoterpenes, cannabinoids, and carriers of claims 1 and 20 are interpreted as naturally occurring constituents of plant extracts and are hence judicial exceptions.
Prong Two:  Do claims 1 and 20 recite additional elements that integrate the judicial exception (JE) into a practical application?
No, neither claim 1 nor claim 20 recite additional elements that integrate the JE into a practical application.  Claims 1 and 20 are each interpreted (broadest reasonable interpretation) as drawn to plant extracts comprising at least one monoterpene.  In addition, claim 1 requires at least one cannabinoid and at least one carrier.  The various 
Step 2B:  Do claims 1 and 20 recite additional elements that amount to significantly more than the judicial exceptions (JE)?
No, the claims 1 and 20 do not recite additional elements that amount to significantly more than the JE.  Claims 1 and 20 are each interpreted (broadest reasonable interpretation) as drawn to plant extracts comprising at least one monoterpene.  In addition, claim 1 requires at least one cannabinoid and at least one carrier.  The various weight percentages and various weight ratios do not constitute “additional elements that amount to significantly more than the JE” as these weight percentages and weight ratios are insignificant extra-solution activities that add nothing more than a drafting effort designed to monopolize the exception(s).  The various weight ratios and weight percentages may also constitute well-understood, routine, conventional activities previously known to the industry, as the industry does know how to select only specific weight ratios and weight percentages.
Thus, claims 1 and 20 are not patent eligible and are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
From the specification, a carrier is defined as “selected from the group consisting of vegetable oils, e.g. coconut oil, olive oil or sesame oil, pharmaceutical excipients, honey, bees wax, cellulose and combinations thereof” (paragraph [0035]).
In review of the instant application’s specification, a non-cannabinoid non-terpene carrier can be selected to be cellulose. Thus, the examiner interprets non-cannabinoid non-terpene carrier of claim 1 as cellulose. With this interpretation, claim 1 reads as having (iii) at least 5% by weight of cellulose and (b) wherein the cellulose comprises less than 5% by weight. 
Clearly, the metes and bounds of claim 1 are undefined (hence rendering claim 1 indefinite) as the artisan is not certain how the same part (part (iii)) of the claim 1 can have conflicting limitations (again, requiring at least 5% of a cellulose carrier and then requiring less than 5% of that same cellulose carrier).
Applicants should revise claim 1 by deleting the identified inconsistent limitations in order to render moot this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
MARY’S (U.S. Patent No. 2015/0297556 A1, as referenced in IDS of 05/26/2021), 
as evidenced by: 
MITIC-CULAFIC (“Protective effect of linalool, myrcene, and eucalyptol against t-butyl hydroperoxide induced genotoxicity in bacteria and cultured human cells”, Food and Chemical Toxicology, Published November 2008), 
in view of: 
DONSKY (WO 2015/068052 A2, as referenced in IDS of 05/26/2021).

	The instant claim 1 is drawn to a therapeutic product made of at least one cannabinoid, at least one terpene, and at least 5% by weight of a non-cannabinoid, non-terpene carrier. The instant claim 20 is drawn to a therapeutic product comprising five or less monoterpenes, wherein each monoterpene independently comprises at least 10% of the total monoterpene content. 

Determining the scope and contents of the prior art:
	MARY’S teaches a patch (synonymous with “therapeutic product”) comprising a backing, skin-adhesive, a cannabinoid, a carrier agent, a terpene and a permeation agent (Abstract and paragraph [0006]), which helps to teach the limitations of a therapeutic product and having at least one cannabinoid of claim 1 and the at least one monoterpene of claim 20. MARY’S also teaches one or more cannabinoids can be included in the patch (paragraph [0098]). 
MARY’S teaches using monoterpenes such as myrcene, alpha-pinene, and  beta-pinene (paragraphs [0066], [0068], and [0070]). MARY’S teaches terpenes of linalool, b-caryophyllene, and limonene (paragraph [0009]). MARY’S also teaches in their example 1 using one terpene, eucalyptol (paragraph [0107]), which is less than five monoterpenes as required by claim 20 and at least one monoterpene as required by claim 1. MARY’s also teaches that one or more terpenes can be used in a composition (paragraph [0060]). 

 MITIC-CULAFIC is relied upon for the beneficial teachings that it is well-known that eucalyptol is a monoterpene (Abstract). 
DONSKY teaches liposomal formulations of cannabinoid and terpene for use in medical, pharmaceutical and nutraceutical applications (paragraph [0002]). 
DONSKY teaches a formulation of a primary, secondary, or tertiary terpene (paragraph [0011]). DONSKY teaches terpenes a-pinene, a-bisabolol, B-pinene, guaiene, guaiol, limonene, myrcene and ocimene (paragraph [0011]). The amount of the primary terpene is 50% (w/w); the amount of the secondary terpene is from about 30% to about 40% (w/w); the amount of the tertiary terpene is from about 8% to about 10% (w/w) of the formulation (paragraph [0011]). 
DONSKY teaches a liposomal suspension used as a carrier comprising cellulose (paragraph [0014] and [0037]). 
Ascertaining the differences between the prior art and the claims at issue:
While MARY’S teaches a therapeutic product comprising a cannabinoid, terpene, and carrier (paragraph [0006]), wherein the primary terpene is a monoterpene (paragraphs [0009], [0066], [0068], and [0070] and [0107]), MARY’S does not teach a 
While DONSKY teaches a formulation of a primary, secondary, or tertiary terpene (paragraph [0011]), and teaches a cellulose carrier (paragraph [0014]), DONSKY does not teach all of the limitations of claims 1 and 20. 
Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the creation of a therapeutic product comprising of cannabinoids, terpenes, and carriers, and possesses the technical knowledge necessary to make adjustments to the therapeutics to optimize the doses of cannabinoids and terpenes. Said artisan has also reviewed the problems in the art as regards to bioavailability of these therapeutics and understands the solutions that are widely-known in the art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 1 and 20 are prima facie obvious in light of the combination of references MARY’S (as evidenced by MITIC-CULAFIC), and DONSKY. 
The artisan would find obvious before the effective filing date of the claimed invention to substitute the DONSKY liposomal carrier comprising cellulose in place of the carrier comprising oleic acid and dodecyl methyl sulfoxide of MARYS to arrive at the instantly claimed invention (MARY’S Abstract and paragraph [0006], DONSKY paragraph [0014]).  The artisan would be motivated to substitute the DONSKY cellulose carrier to replace the oleic acid and dodecyl methyl sulfoxide carrier of MARYS.  The 
The artisan would be motivated to use a therapeutic product with a tailored weight percentage of monoterpenes/primary terpene (claim 1 and 20), and percent weight of carrier, and weight ratios of terpenes to cannabinoids per claims 1 and 20. Doctors and pharmacists regularly tailor doses of medicaments to successfully treat different conditions. The artisan would be expected to optimize the weight percentage of monoterpenes/primary terpenes, weight percentages of carriers, and weight ratios of terpenes to cannabinoids to increase therapeutic efficacy in the normal course of tailoring a weight percentages and weight ratios for treating specific conditions. See MPEP 2144.05(II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there Is evidence indicating such concentration or temperature is critical”. Neither the specification nor the claims indicate the weight percentages and weight ratios of the instant claims are critical. This teaches the weight percentages, percent concentrations, and weight ratios limitations of instant claim 1 and of instant claim 20. 

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.  
A prior art search retrieved applicable art. See “SEARCH 6” in enclosed search notes. IDS also provided prior art. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SERACH 6” and did not retrieve 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             


/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625